Citation Nr: 0415031	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gangrene infection of the right hand, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for status post 
right shoulder injury with impingement, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from September 
1994 to September 1998.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

The issue of entitlement to an increased evaluation for 
service-connected right shoulder disability is being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran does not have severe low back disability, 
including listing of the spine to the opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion; 
and he does not have forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.

2.  The veteran is currently assigned the maximum schedular 
rating for right hand disability; there is no evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2003).

2.  The criteria for a rating in excess of 10 percent for 
service-connected right hand disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including in 
2002 and 2003.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on both issues.  There is 
no indication that additional relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  Since the 
veteran was notified of the notice and assistance provisions 
of the VCAA prior to adjudication of his increased rating 
claims, Pelegrini has been satisfied in this case.  

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  Consequently, the Board can 
considered the issues decided herein based on the merits.

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual Background

Service medical records reveal that the veteran sustained a 
bite to his right hand that became infected.  He experienced 
stiffness and decreased mobility over the dorsum of the right 
hand and had surgery to debride the infectious area.  In 
September 1995, the veteran was involved in a motor vehicle 
accident and injured his low back.  The diagnosis was low 
back pain secondary to muscle spasm.


On VA examination in November 1998, the veteran complained of 
soreness of the right hand and wrist on use and of back 
spasms secondary to lifting and bending.  Physical 
examination revealed full range of motion of the hand and 
back.  The diagnoses were chronic low back strain, with mild 
functional loss due to pain and no loss due to weakness; and 
status post right hand infection without significant 
objective findings but with mild occasional functional loss 
due to pain at work.

VA outpatient records dated from September 2000 to August 
2001 reveal that there was no back muscle spasm or tenderness 
in February 2001.  The diagnosis in August 2001 was status 
post right hand, with residual scar tissue, possible early 
arthritis and probable tendonitis.

It was noted on VA examination in August 2002 that the 
veteran's right hand scar was well healed and nontender with 
decreased sensation to pinprick; there was full range of 
motion of the back without pain or spasms.  X-rays of the 
lumbosacral spine and right wrist were essentially normal.  
The assessments were status post infection of the right hand, 
with residuals including decreased range of motion and 
decreased sensation of the scar; and chronic low back pain, 
symptomatic.
After VA neurological examination in April 2003 and magnetic 
resonance imaging (MRI) in May 2003, the diagnoses were 
minimal degenerative disc disease at L4-5 and L5-S1 with 
Class II protrusion of L5-S1 but without compression of any 
component of the nervous system; no evidence of neurological 
disorder in the hand.

The veteran complained on VA back examination in August 2003 
of back pain with spasms, for which he was taking medication.  
On physical examination, the veteran did not have a gait 
problem or back spasm.  He complained of severe pain in the 
lumbar area on axial loading.  Forward flexion was 75 
degrees, extension was 35 degrees, lateral bending was 38 
degrees on the left and 35 degrees on the right; and rotation 
was 35 degrees.  There were complaints of pain on movement, 
usually at the extremes.  Sensation was grossly intact.  The 
diagnosis was minimal degenerative disc disease of the 
lumbosacral spine without any complaint of the neural nervous 
system.

Increased Rating for Low Back

The veteran's low back disability was granted a 20 percent 
disability rating under Diagnostic Code 5295, effective 
August 2003.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  

The RO, as VA's agency of original jurisdiction, considered 
the veteran's lumbar spine disability under the new criteria 
in a January 2004 Supplemental Statement of the Case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2003).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2003).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2003).  

Analysis

The veteran was originally service connected for low back 
disability and assigned a 10 percent evaluation, effective 
September 8, 1998, by rating decision dated in February 1999.  
With consideration of functional impairment, the rating for 
the veteran's low back disability was increased to 20 
percent, effective August 30, 2001, by rating decision dated 
in September 2003.  This issue continues to be part of the 
veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The medical evidence of record is dated prior to September 
26, 2003.  It shows essentially normal range of motion of the 
low back, with mild functional loss due to pain.  Despite 
complaints of back spasms, VA treatment records in February 
2001 and VA examination reports in August 2002 and August 
2003 do not show spasm.  There is also no evidence of 
neurological disability involving the low back, including on 
a May 2003 MRI.  In fact, there is an absence of medical 
evidence of the symptomatology required for assignment of a 
40 percent evaluation under Diagnostic Code 5295, including 
listing of the spine to the opposite side, positive 
Goldthwaite's sign, and abnormal mobility on forced motion.  
Although there was some limitation of motion with pain on 
examination in August 2003, forward flexion was 75 degrees, 
out of 95 degrees, and motion in other directions was within 
5 degrees of normal.  38 C.F.R. § 4.71a, Note (4) (2003).  
Consequently, severe loss of motion has not been shown.  
Therefore, an increased rating for service-connected low back 
disability is not warranted prior to September 26, 2003 under 
the schedular criteria then in effect.  Moreover, an 
increased evaluation is not warranted under the schedular 
criteria effective September 26, 2003, as motion of the 
veteran's thoracolumbar spine is actually better than that 
required for a 20 percent evaluation under the criteria 
effective September 26, 2003.  38 C.F.R. § 4.71a, 5237 
(2003).

Additionally, the Board has considered whether a disability 
rating another rating code is "more appropriate" than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, since there is no evidence of vertebral 
fracture (Diagnostic Code 5285), ankylosis (Diagnostic Code 
5289), or intervertebral disc syndrome (Diagnostic Code 
5293), and low back strain has been diagnosed, the Board 
finds that another rating code was not more appropriate.  See 
38 C.F.R. § 4.71a (2002); see also 38 C.F.R. § 4.71a (2003).

Because the veteran's 20 percent evaluation under Diagnostic 
Code 5295 includes consideration based on functional 
impairment, and because range of motion is within 5 degrees 
of normal in all directions except forward flexion, which was 
to 75 degrees in August 2003, a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40, 4.45.  See 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating For Right Hand

A February 1999 rating decision granted entitlement to 
service connection for right hand disability and assigned a 
10 percent evaluation, effective September 8, 1998, under 
Diagnostic Code 5215 (limitation of motion of the wrist), 
which was considered the most closely analogous diagnostic 
code to the veteran's service-connected right hand 
disability.  See 38 C.F.R. § 4.20 (2003).

Analysis

The veteran is seeking a rating in excess of his current 10 
percent rating for his service-connected right hand 
disability.  A 10 percent evaluation is assigned when motion 
of either wrist is limited in dorsiflexion to less than 15 
degrees or when palmar flexion is limited in line with the 
forearm.  No other rating is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

The veteran's current 10 percent evaluation is the maximum 
evaluation assigned under Diagnostic Code 5215.  To warrant a 
higher evaluation for right hand disability ankylosis would 
have to be shown.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY at 86 (28th Ed. 1994)).

The medical evidence on file reveals some decreased range of 
motion of the right hand and some decrease in sensation.  
However, there is no ankylosis of the right hand or wrist.  
Consequently, an increased evaluation is not warranted under 
the schedular criteria for service-connected right hand 
disability.  Moreover, since the veteran is currently 
assigned the maximum schedular evaluation for loss of wrist 
motion and the only higher schedular evaluation is for 
ankylosis, it is not necessary, in accordance with DeLuca, to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2003).  The Board finds that, while the 
veteran's service-connected low back and right hand 
disabilities cause some functional impairment, there is no 
evidence demonstrating that either service-connected 
disability markedly interferences with employment.  Further, 
there is no evidence that the veteran has been frequently 
hospitalized due to either disability.  Thus, the RO's 
failure to document its consideration of 38 C.F.R. § 3.321(b) 
was not prejudicial to the veteran.  


ORDER

An increased evaluation for low back disability is denied.

An increased evaluation for right hand disability is denied.


REMAND

The Board notes that there is no recent medical evidence on 
file that includes an adequate assessment of the functional 
impairment caused by the veteran's service-connected right 
shoulder disability, as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995), including on VA examinations in 2002 and 
2003.  

Based on the above, the issue of entitlement to an increased 
evaluation for right shoulder disability is being remanded 
for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should also be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
his claim for entitlement to an increased 
evaluation for service-connected right 
shoulder disability, to include treatment 
after August 2003.  Then, with any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of all treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  The veteran should be provided an 
examination by a physician with appropriate 
expertise to determine the current nature and 
severity of his service-connected right 
shoulder disability.  The veteran's VA claims 
folder, including a copy of this remand, must 
be made available to and reviewed by the 
examiner.  Any necessary tests or studies, 
such as x-rays, should be conducted, and all 
findings should be reported in detail.  The 
examiner should describe all symptomatology 
due to the service-connected right shoulder 
disability, to include any weakness, 
fatigability, incoordination, or flare-ups.  
In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and any functional 
loss associated with pain.  The examiner 
should provide an opinion on the impact of 
the service-connected disability on the 
veteran's ability to work.  The rationale for 
each opinion expressed should also be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above, the RO should 
readjudicate the veteran's claim for an 
increased rating for service-connected right 
shoulder disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should include all relevant law and 
regulations, a discussion of how functional 
impairment affects the evaluation for right 
shoulder disability, and the relevance of 
38 C.F.R. § 3.321(b)(1).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



